Citation Nr: 0311904	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

What evaluation is warranted for left (minor) shoulder 
supraspinatus tendonitis?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1953 to 
November 1956 and from November 1990 to August 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Board notes that a February 2000 rating decision denied 
the veteran's claim for increased ratings for a right great 
toe amputation and associated scar.  A statement of the case 
was issued in February 2000.  However, the veteran's VA Form 
9, dated in August 2002, (the RO tolled the time for filing a 
substantive appeal on the above issues due to receipt of 
additional medical evidence), indicated that the only issue 
on appeal pertained to the evaluation of the left shoulder 
disability.  During a hearing before the undersigned, the 
veteran confirmed that the only issue on appeal was the 
rating assigned for the left shoulder disability.  Thus, the 
Board concludes that the issue of entitlement to increased 
ratings for right toe amputation and associated scar are not 
on appellate status at this time.  


FINDING OF FACT

Supraspinatus tendonitis of the left (minor) shoulder is 
primarily manifested by pain and limitation of motion to no 
less than midway between side and shoulder.


CONCLUSION OF LAW

The criteria for a 20 percent rating for left (minor) 
shoulder supraspinatus tendonitis  have been met since August 
13, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5200-5203 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  The Board finds that the statement and 
supplemental statements of the case, particularly the June 
2002 supplemental statement of the case, as well as, among 
other development letters, a June 2002 letter, notified the 
veteran of the new law, the duties imposed on VA under the 
new law, and the evidence that was needed to support the 
claim.  He was also notified that VA would help him secure 
evidence in support of his claim if he identified such 
evidence.  Additionally, the veteran was provided with notice 
of what the evidence of record revealed.  

Finally, the veteran has been provided with notice of why the 
RO found the evidence insufficient to award the benefit 
sought on appeal, as well as notice that he may submit any 
supporting evidence.  Thus, the veteran has been provided 
with notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran of what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.   After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App.119, 126 (1999).

The veteran has been awarded a 10 percent rating under 
38 C.F.R. § 4.71(a), Diagnostic Codes 5024, 5203.  DC 5024 
indicates that tenosynovitis should be rated on limitation of 
motion, except in the case of gout.  DC 5203 indicates that 
when the minor arm is involved, a 10 percent rating may be 
awarded for malunion of the clavicle or scapula, or nonunion 
of the clavicle or scapula without loose movement.  A maximum 
rating of 20 percent may be assigned under DC 5203 when there 
is dislocation or nonunion with loose movement.  

In the case at hand, the Board finds that the veteran's left 
shoulder disability should be evaluated under DC 5201, as the 
evidence does not show impairment of the clavicle or scapula, 
as contemplated under DC 5203.  The Board notes that private 
medical records indicate that the veteran had symptoms of arm 
numbness, tingling, and weakness in the hand with loss of 
grip.  These symptoms were noted to be associated with 
cervical disc disease.  Records from Wayne E. Stevens, M.D., 
dated in 1994 and 1995, indicate that these symptoms involved 
the C-6 nerve distribution.  

Under DC 5201, a 20 percent rating is assigned when the minor 
arm is limited in motion at shoulder level, or midway between 
the side and shoulder level.  A 30 percent rating is assigned 
when the arm is limited to 25 degrees from the side.  In the 
case at hand, with resolution of reasonable doubt in his 
favor, the Board finds that the evidence of record indicates 
that the veteran meets the criteria for a 20 percent rating 
under DC 5201 for his left (minor) shoulder disability.  

VA and private medical records dated between 1994 and 2001 
indicate that the veteran has been receiving physical therapy 
on a continuous basis, with some improvement of his left 
shoulder symptoms at times, and no improvement at other 
times.  His service-connected left shoulder disability 
primarily consists of constant pain and limitation of motion 
of the arm.  It is noted that the left shoulder motion is, in 
general, within functional limits; however, it is painful at 
approximately 90 degrees.  It is also noted that during a 
hearing before the undersigned, the veteran also indicated 
that his left shoulder was painful if he attempted to raise 
it beyond the shoulder level.  Giving due consideration to 
the DeLuca principles, the Board finds that the criteria for 
a 20 percent rating are met under DC 5201.  Assuming, 
arguendo, that the veteran may have less limitation of motion 
during a flare-up or on use, the record does not indicate 
that the limitation of motion has been to a degree less than 
midway between the side and shoulder level.  Thus, a higher 
rating may not be assigned under DC 5201.  

Other diagnostic codes which may result in a higher rating 
for a shoulder disability include DC 5200, ankylosis of the 
scapulohumeral joint, or DC 5202, flail shoulder, false flail 
shoulder, or nonunion of the humerus.  A review of the 
medical record does not show any evidence which would warrant 
higher ratings under the above-mentioned diagnostic codes.  
X-rays of the shoulder have not shown evidence of flail 
shoulder, false flail shoulder, or nonunion of the humerus.  
Specifically, a November 1996 treatment note from Excel 
Rehabilitation indicates that x-rays were negative.  A 
September 1998 VA treatment note also did not report evidence 
of flail shoulder, false flail shoulder, or nonunion of the 
humerus; rather, it was noted that the veteran had 
acromioclavicular arthritis.  Accordingly, a 20 percent 
rating, but no higher, may be awarded for the veteran's 
service-connected left shoulder disability.        

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in Fenderson.  
However, at no time since August 13, 1996, has the left 
shoulder supraspinatus tendonitis been shown to be impaired 
to a degree in excess of 20 percent.  


ORDER

A 20 percent rating for left (minor) shoulder supraspinatus 
tendonitis is awarded, subject to the criteria which govern 
the payment of monetary awards. 



                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 
  


